PER CURIAM.
The appellant’s probation was violated for several reasons, among which was a changing of residence without the consent of his parole supervisor. Except as to this finding, the other grounds for revoking his probation are sustained. Bernhardt v. State, 288 So.2d 490 (Fla.1974); Straughter. v. State, 384 So.2d 218 (Fla.3d DCA 1980); Butler v. State, 330 So.2d 244 (Fla.2d DCA 1976).
Therefore for the reasons above stated, the order revoking probation is affirmed as modified, by striking the following from the order of revocation.
Violated Condition 2 by changing his residence without first procuring the consent of his Parole Supervisor in that on or about February 9, 1981, he did leave his residence at 8440 N.W. 5th Avenue, Miami, Florida and did change his residence to 465 N.W. 84th Terrace, Miami, Florida without first obtaining the consent of his Parole Supervisor.
Affirmed as modified.